Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 08/23/2022 has been entered. Claims 1-2, 4-11 and 13-19 remain pending in the application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (JP 2005099418 A, all citations provided from machine translation attached.) in view of Kim (WO 2013155251 A1) and Ichikawa (US 20070195012 A1).

Regarding claim 1, Yokota teaches an electronic apparatus comprising: an audio receiver (7) configured to obtain an audio signal of sound output by an external object; a sensor (7); a display (6); and a processor (1). (Page.5, paragraphs 1-2, Fig.1-2)

Yokota also teaches based on the audio signal that is obtained by the audio receiver, determine a direction in which the external object is located with respect to the electronic apparatus. (Page.5, paragraphs 1-2, Fig.1-2)

Yokota also teaches to determine a shape of a graphical object corresponding to the shape of the external object. (Page.5, Paragraphs 4, 7, Claims 2-3) 

Yokota does not explicitly determine a posture of the electronic apparatus based on the sensor and determine a shape of the external object from a being obtained at a viewpoint corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction and control the display to display the graphical object having the shape corresponding to the shape of the external object and wherein, the processor is further configured to: based on the posture being within a first predetermined range of a first posture, determine the shape of the external object as a vertical view, and based on the posture being within a second predetermined range of a second posture, determine the shape of the external object as a horizontal view.

Kim teaches to determine a posture of the electronic apparatus (5802) based on the sensor (5804, 5808). (Paragraphs 355-357, Fig.58)

Kim also teaches to determine a shape of the external object being obtained at a viewpoint corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction. (Paragraphs 397, 419, 356, Figs.65, 70) 

Kim also teaches to control the display to display the graphical object having the shape corresponding to the shape of the external object. (Paragraphs 394-397, 419, 356, Figs.65, 70)

Ichikawa teaches wherein, the processor (801) is further configured to: based on the posture being within a first predetermined range of a first posture, determine the shape of the external object as a vertical view, and based on the posture being within a second predetermined range of a second posture, determine the shape of the external object as a horizontal view. (Paragraphs 96, 99, Claim.9, Figs. 7a-7d, 9)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Yokota to incorporate to determine a posture of the electronic apparatus (5802) based on the sensor and to determine a shape of the external object being obtained at a viewpoint corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction and to control the display to display the graphical object having the shape corresponding to the shape of the external object as taught by Kim in order to display a directionality of at least one audio signal and user interface on an electronic device and further modify Yokota to incorporate wherein, the processor (801) is further configured to: based on the posture being within a first predetermined range of a first posture, determine the shape of the external object as a vertical view, and based on the posture being within a second predetermined range of a second posture, determine the shape of the external object as a horizontal view as taught by Ichikawa in order for the user to achieve quick and intuitive grasping of the direction of the sound source.

Regarding claim 2, Yokota also teaches wherein the processor (1) is further configured to determine an area of the display that corresponds to the direction in which the external object is located, based on the posture of the electronic apparatus, and control the display to display the graphical object in the determined area of the display. (Page.2, paragraphs 4, 8, Page.5, paragraphs 1-2, Page.3, paragraph 4, Page.4, paragraph 6, Fig.1-2)

Regarding claim 5, Yokota also teaches wherein the processor is further configured to, based on the posture of the electronic apparatus being within the first predetermined range from the first posture, control the display to display the graphical object having the shape corresponding to the top view at an angle corresponding to the determined area. (Page.6, paragraph 7, Page.8, paragraph 6, Fig.5-6)

Regarding claim 6, Yokota also teaches wherein the processor is further configured to, based on the posture of the electronic apparatus being within the second predetermined range from the second posture, control the display to display the graphical object having the shape corresponding to the side view at a viewpoint corresponding to the determined area. (Page.6, paragraph 7, Page.8, paragraph 6, Fig.5-6)

Regarding claim 7, Yokota also teaches wherein the processor is further configured to: identify a speed at which the external object approaches the electronic apparatus by comparing the audio signal obtained by the audio receiver with a prestored audio signal, and provide a notification based on the identified speed. (Page.6, paragraph 7, Page.5, paragraph 4, Page.8, paragraph 3, Page.9, paragraph 6, Fig.5-6)

Regarding claim 8, Yokota also teaches wherein the processor (1) is further configured to identify the external object based on the audio signal obtained by the audio receiver (7), and control the display (6) to display the graphical object corresponding to the identified external object. (Page.5, paragraphs 1-2, Page.2, paragraphs 4, Page.3, paragraphs 2-4, Page.4, paragraph 6, Fig.1-2)

Regarding claim 9, Yokota also teaches wherein the audio receiver (7) comprises a first microphone (71) configured to obtain an audio signal of the sound output by the external object; and a second microphone (71) configured to obtain an audio signal of the sound output by the external object. (Page.5, paragraphs 1-2, Fig.1-2)

Yokota also teaches wherein the processor is further configured to determine the direction in which the external object is located based on a first audio signal obtained by the first microphone and a second audio signal obtained by the second microphone when the electronic apparatus is in a first position, and at least one of a third audio signal obtained by the first microphone and a fourth audio signal obtained by the second microphone when the electronic apparatus is in a second position. (Page.5, paragraphs 1-2, Page.3, paragraph 9, Page.8, paragraph 3, Page.11, paragraph 1, Fig.1-2)

Regarding claim 10, Yokota teaches obtaining through an audio receiver of the electronic apparatus an audio signal of sound output from an external object and determining a direction in which the external object is located with respect to the electronic apparatus based on the audio signal. (Page.5, paragraphs 1-2, Fig.1-2).

Yokota also teaches to determine a shape of a graphical object corresponding to the shape of the external object. (Page.5, Paragraphs 4, 7, Claims 2-3) 

Yokota does not explicitly teach determining a posture of the electronic apparatus based on a sensor of the electronic apparatus and determining a shape of the external object being obtained at a viewpoint corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction and determining a shape of a graphical object corresponding to the shape of the external object and displaying the graphical object having the shape corresponding to the view of the external object and wherein the determining the shape of the external object comprises: based on the posture being within a first predetermined range of a first posture, determining the shape of the external object as a vertical view, and based on the posture being within a second predetermined range of a second posture, determining the shape of the external object as a horizontal view.

Kim teaches determining a posture of the electronic apparatus (5802) based on a sensor (5804, 5808) of the electronic apparatus. (Paragraphs 355-357, Fig.58)

Kim also teaches determining a shape of the external object being obtained at a viewpoint corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction. (Paragraphs 397, 419, 356, Figs.65, 70)

Kim also teaches displaying the graphical object having the shape corresponding to the view of the external object. (Paragraphs 397, 419, 356, Figs.65, 70)

Ichikawa teaches wherein the determining the shape of the external object comprises: based on the posture being within a first predetermined range of a first posture, determining the shape of the external object as a vertical view, and based on the posture being within a second predetermined range of a second posture, determining the shape of the external object as a horizontal view. (Paragraphs 96, 99, Claim.9, Figs. 7a-7d, 9)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Yokota to incorporate determining a posture of the electronic apparatus based on a sensor of the electronic apparatus and determining a shape of the external object being obtained at a viewpoint corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction and displaying the graphical object having the shape corresponding to the view of the external object as taught by Kim in order to display a directionality of at least one audio signal and user interface on an electronic device and further modify Yokota to incorporate wherein the determining the shape of the external object comprises: based on the posture being within a first predetermined range of a first posture, determining the shape of the external object as a vertical view, and based on the posture being within a second predetermined range of a second posture, determining the shape of the external object as a horizontal view as taught by Ichikawa in order for the user to achieve quick and intuitive grasping of the direction of the sound source.
Regarding claim 11, Yokota also teaches wherein the displaying the graphical object comprises determining a region in the display that corresponds to the direction in which the external object is located, based on the posture of the electronic apparatus, and displaying the graphical object in the determined area of the display. (Page.2, paragraphs 4, 8, Page.5, paragraphs 1-2, Page.3, paragraph 4, Page.4, paragraph 6, Fig.1-2)

Regarding claim 16, Yokota teaches identifying a speed at which the external object approaches the electronic apparatus by comparing the audio signal obtained through the audio receiver with a prestored audio signal; and providing a notification for a dangerous situation based on the identified speed. (Page.5, paragraph 4, Page.8, paragraph 3, Page.6, paragraph 7, Page.9, paragraph 6, Fig.5-6)

Regarding claim 17, Yokota teaches identifying the external object based on the audio signal obtained through the audio receiver (7), wherein the displaying the graphical object comprises displaying the graphical object corresponding to the identified external object. (Page.5, paragraphs 1-2, Page.2, paragraphs 4, Page.3, paragraph 4, Page.4, paragraph 6, Fig.1-2)

Regarding claim 18, Yokota teaches wherein the determining the direction in which the external object is located comprises determining the direction in which the external object is located based a first audio signal of the sound output by the external object obtained through a first microphone and a second audio signal of the sound output by the external object obtained through a second microphone when the electronic apparatus is in a first position, and at least one of a third audio signal of the sound output by the external object obtained through the first 46microphone and a fourth audio signal of the sound output by the external object obtained through the second microphone when the electronic apparatus is in a second position. (Page.5, paragraphs 1-2, Page.3, paragraph 9, Page.8, paragraph 3, Page.11, paragraph 1, Fig.1-2)
Regarding claim 19, Yokota teaches a non-transitory computer readable medium having stored therein a computer instruction which is executed by a processor of an electronic apparatus to perform a method. (Page.10, paragraph 1)

Yokota also teaches obtaining through an audio receiver of the electronic apparatus an audio signal of sound output from an external object, determining a direction in which the external object is located with respect to the electronic apparatus based on the audio signal. (Page.5, paragraphs 1-2, Fig.1-2)

Yokota also teaches determining a shape of a graphical object corresponding to the shape of the external object. (Page.5, Paragraphs 4, 7, Claims 2-3) 

Yokota does not explicitly teach determining a posture of the electronic apparatus based on a sensor of the electronic apparatus and determining a shape of the external object being obtained at a viewpoint corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction and determining a shape of a graphical object corresponding to the shape of the external object and displaying the graphical object having the shape corresponding to the view of the external object and wherein the determining the shape of the external object comprises: based on the posture being within a first predetermined range of a first posture, determining the shape of the external object as a vertical view, and based on the posture being within a second predetermined range of a second posture, determining the shape of the external object as a horizontal view.

Kim teaches determining a posture of the electronic apparatus (5802) based on a sensor (5804, 5808) of the electronic apparatus. (Paragraphs 355-357, Fig.58)

Kim also teaches determining a shape of the external object being obtained at a viewpoint corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction. (Paragraphs 397, 419, 356, Figs.65, 70)

Kim also teaches displaying the graphical object having the shape corresponding to the view of the external object. (Paragraphs 397, 419, 356, Figs.65, 70)

Ichikawa teaches wherein the determining the shape of the external object comprises: based on the posture being within a first predetermined range of a first posture, determining the shape of the external object as a vertical view, and based on the posture being within a second predetermined range of a second posture, determining the shape of the external object as a horizontal view. (Paragraphs 96, 99, Claim.9, Figs. 7a-7d, 9)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Yokota to incorporate determining a posture of the electronic apparatus based on a sensor of the electronic apparatus and determining a shape of the external object being obtained at a viewpoint corresponding to the posture of the electronic apparatus based on the posture of the electronic apparatus and the direction and displaying the graphical object having the shape corresponding to the view of the external object as taught by Kim in order to display a directionality of at least one audio signal and user interface on an electronic device and further modify Yokota to incorporate wherein the determining the shape of the external object comprises: based on the posture being within a first predetermined range of a first posture, determining the shape of the external object as a vertical view, and based on the posture being within a second predetermined range of a second posture, determining the shape of the external object as a horizontal view as taught by Ichikawa in order for the user to achieve quick and intuitive grasping of the direction of the sound source.
Claims 4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Kim and Ichikawa as applied to claims 1 and 11 above, and in further view of Lockwood (US 20140094225 A1). 

Regarding claim 4, Yokota does not explicitly teach wherein the processor is further configured to: based on the posture of the electronic apparatus being within the first predetermined range from a first posture in which the display faces up, control the display to display the graphical object having the shape corresponding to a top view of the external object, and based on the posture of the electronic apparatus being within the second predetermined range from the second posture that is perpendicular to a direction of the display from the first posture, control the display to display the graphical object having the shape corresponding to a side view of the external object.

Lockwood teaches wherein the processor is further configured to based on the posture of the electronic apparatus being within the first predetermined range from the first posture in which the display faces up, control the display and based on the posture of the electronic apparatus being within the second predetermined range from the second posture that is perpendicular to a direction of the display from the first posture, control the display. (Paragraphs 29-30, Fig.2).

Ichikawa teaches to control the display to display the graphical object having the shape corresponding to a top view of the external object and control the display to display the graphical object having the shape corresponding to a side view of the external object. (Paragraphs 95-96, 99, Claim.9, Figs. 7a-7d, 9)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Yokota to incorporate wherein the processor is further configured to based on the posture of the electronic apparatus being within the first predetermined range from the first posture in which the display faces up, control the display and based on the posture of the electronic apparatus being within the second predetermined range from the second posture that is perpendicular to a direction of the display from the first posture, control the display as taught by Lockwood in order to illustrate a frame of reference in which the orientation of a device may be identified by relative terms, such as vertical and horizontal and further modify Yokota to incorporate to control the display to display the graphical object having the shape corresponding to a top view of the external object and control the display to display the graphical object having the shape corresponding to a side view of the external object as taught by Ichikawa in order for the user to achieve quick and intuitive grasping of the direction of the sound source. 

Regarding claim 13, Yokota does not explicitly teach based on the posture of the electronic apparatus being within the first predetermined range from the first posture in which the display faces up, displaying the graphical object having the shape corresponding to a top view of the external object, and based on the posture of the electronic apparatus being within the second predetermined range from the second posture that is perpendicular to a direction of the display from the first posture, displaying the graphical object having the shape corresponding to a side view of the external object.

Lockwood teaches based on the posture of the electronic apparatus being within the first predetermined range from the first posture in which the display faces up, displaying an object, and based on the posture of the electronic apparatus being within the second predetermined range from the second posture that is perpendicular to a direction of the display from the first posture, displaying an object. (Paragraphs 29-30, Fig.2) 

Ichikawa teaches displaying the graphical object having the shape corresponding to a top view of the external object and displaying the graphical object having the shape corresponding to a side view of the external object. (Paragraphs 96, 99, Claim.9, Figs. 7a-7d, 9)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Yokota to incorporate based on the posture of the electronic apparatus being within the first predetermined range from the first posture in which the display faces up, displaying an object, and based on the posture of the electronic apparatus being within the second predetermined range from the second posture that is perpendicular to a direction of the display from the first posture, displaying an object as taught by Lockwood in order to illustrate a frame of reference in which the orientation of a device may be identified by relative terms, such as vertical and horizontal and further modify Yokota to incorporate displaying the graphical object having the shape corresponding to a top view of the external object and displaying the graphical object having the shape corresponding to a side view of the external object as taught by Ichikawa in order for the user to achieve quick and intuitive grasping of the direction of the sound source.

Regarding claim 14, Yokota also teaches wherein the displaying the graphical object comprises, based on the posture of the electronic apparatus being within the first predetermined range from 45the first posture, displaying the graphical object having the shape corresponding to the top view at an angle corresponding to the determined area. (Page.6, paragraph 7, Page.8, paragraph 6, Fig.5-6)

Regarding claim 15, Yokota also teaches wherein the displaying the graphical object comprises, based on the posture of the electronic apparatus being within the second predetermined range from the second posture, displaying the graphical object having the shape corresponding to the side view at a viewpoint corresponding to the determined area. (Page.6, paragraph 7, Page.8, paragraph 6, Fig.5-6).

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 112 (a) and (b) of claims 1, 2, 4-11 and 13-20.  Accordingly, the rejection has been withdrawn.	

Applicant’s arguments with respect to claim(s) 1, 10 and 19 and all subsequent dependent claims have been considered but are moot in view of the specific combination references cited in the most current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Orman (WO 2014114364 A1), is directed to the field of localization of a sound source, and more particularly to a system for evaluating the direction of a sound source and the method therefor.
Seo (US 20140351728 A1), is directed to an apparatus and a method for controlling display of a graphic image, a user interface, and a graphic object on a touch screen, using environmental information such as season information, altitude information, and direction information, in a portable terminal device including the touch screen.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645